Mr. Ervin kay November 9, 2015
TDCJ #1331828

Darrington Unit

Rosharon, Tx. 77583

TEXAS COURT OF CRIMINAL APPEALS
ATTN: Court Clerk y
P.O. Box 12308, Capitol Station
Austin, Tx. 78711

 

Re: CauSe NO. 83¢710-01; T.C. # 1028331-A: 1028332-A,
EnClOSed "TRAVERSE" TO TRIAL COUNSEL'S RESPONSE, IN THE

INTEREST OF JUSTICE AND JUDICIAL ECONOMY.

Dear Court Clerk:

Enclosed, please find an Original Copy of Petitioner's
"TRAVERSE" to the Trial Counsel's response, to be presented
andv filed before the Court. Please file said 'Traverse'
before the Court, having the appropriate Jurisdiction over the
same, at the Court'S» earliest convenience. By copy of this
letter and the enclosed 'Traverse', I am forwarding the same
to the Respondent: HARRIS COUNTY COURTHOUSE, 262nd Judicial
District Court, 1201 Franklin, 15th Fl., Houston, Tx. 77002.
Your help in filing said 'traverse' before the Court, having
the appropriate Jurisdiction over the Same, at the Court's
earliest convenience, would be greatly appreciated.

Respectfully submitted,

/\/

Ervin Kay
Petitioner Pro Se
TDCJ #1331828

ECE\\/ED \N
COURT §F CR\!\A\NAL APPEAtS

N106 S. Ct. 366, (19_85)', and its
progeny. » Applicant further asserts the knowing', voluntary and
intelligent component of the guilty_plea.

-Applicant was sedated, incompetent and mentally impaired,
in light of the heavy dosage of psychotrophic medication, to
grasp the full magnitude and 'vol_untary, intelligent and
knowing component of the plea proceeding against him. Counsel
knew or should have known a 'subsequent evaluation' from
members of the Mental Health Care Profession was warranted
before having his Client waive his right to Trial and plead
guilty. Counsel's duties `and the 6th Amendment guarantee

warranted a 'competentcy' determination, after , a clear

diagnosis of 'incompetency'-. Consequently, this Court should

5
determine Counsel's general denial of his alleged 'usual
practices"demands further resolution and that there patently
exist controverted, unresolved facts material to the legality
of Applicant's confinement that warrants an -'Evidentiary
Hearing' on the Merits, 'or a REVERSAL herein, in light of
Ineffective Assistance of Counsel~ and Involuntary Plea, as
argued, supra, and as argued in the Writ. Counsel's general
denial and assertion of. his 'usual_practices' are contradicted
by Science, as articulated in. the Mental Health Science
Profession, and the 6th Amendment guarantee to render

'effective' assistance of Counsel.

WHEREFCRE, PREMISES, ARGUMENTS yand AUTHORITIES
CONSIDERED, your Applicant prays and respectfully urge for
this Honorable Court to deny Counsel's general denials, in
light of the above argument. Applicant prays this Court would
_find Merits to his claims and find the resulting conviction is
Constitutionallyrinfirmed§ Applicant prays for an Evidentiary
Hearing .on the Merits of his Claim, or alternatively, a
recommendation for REVERSAL, or any other, further or
different relief this Court deem is just and proper, in the

interest of justice. It is so prayed for.

Respectfully submitted,

ML

RVIN KAY 

Applicant Pro Se
TDCJ #1331828
Darrington Unit
Rosharon, TX¢ 77583

AFFIDAVIT

PURSUANT TO TITLE 6, CHAPTER 1321 V.T.C.A._, CIVIL PRACTICE

AND RiEMEDIES CODE, AND 28 U.S.C. § 1746:

I, ERVIN .KAY, Petitioner, Pro Se, in the above styled
and numbered cause, being currently confined in the Texas
Department of Criminal Justice - Institutional Division, at
the Darrington Unit, located here in Brazoria County, Texas,
have read the foregoing "TRAVERSE TO TRIAL ATTORNEY'S
AFFIDAVIT" seeking redress from this Constitutionally
infirmed conviction, on a challenge to the 'voluntariness' of
his plea, and Ineffective Counsel, have read the foregoing
"Traverse" and hereby DEPOSE AND CECLARE under the painl and
penalties of PERJURY the foregoing "TRAVERSE" is true and

correct to the best of Petitioner's belief and knowledge.

EXECUTED oN THIS THE _§]`U" DAY oF J\SOUC»M\UC{` , 2015.

ls-LW

ERVIN KAY gj-/

Petitioner Pro Se
TDCJ #1331828
Darrington Unit
Rosharon, Tx. 77583

cERTIFIcATE 0F SERVICE

I, ERVIN KAY, Petitioner, Pro' Se, files this his
"TRAVERSE TO COUNSEL'S AFFIDAVIT", in good faith, and
in the interest of justice, seeking redress against a{
Constitutionally infirmed conviction, hereby CERTIFY that a
true and correct legible copy of the foregoing "TRAVERSE" was
forwarded and served on the below named and listed parties by
placing the same in the United States Mail, in a wrapper, with`

pre-paid postage affixed thereto, on .this the §§+L\ day of

=§¢g;»;\aé, 2015.

1. TEXAS COURT OF CRIMINAL APPEALS
Attn: Court Clerk
P.O. Box 12308, Capitol Station
Austin, Tx. 78711

2. HARRIS COUNTY COURTHOUSE
262nd Judicial District Court
Attn: Court Clerk
1201 Franklin, St., 15th Fl.,

Houston, Tx. 77002

ERVIN KAY

Petitioner Pro Se
TDCJ #1331828
Darrington'Unit
Rosharon, Tx. 77583